Citation Nr: 9926196	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-04 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1950 to 
September 1952.  This matter arises from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  


FINDINGS OF FACT

1.  An unappealed August 1988 RO rating decision denied the 
veteran's claim for service connection for bilateral hearing 
loss.  

2.  Additional evidence submitted since the August 1998 
decision bears directly and substantially on the issue under 
consideration, and is by itself, or in conjunction with 
evidence previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  There is no competent medical evidence of a nexus or link 
between the veteran's currently diagnosed bilateral hearing 
loss and any incident of his active service.  


CONCLUSIONS OF LAW

1.  The August 1988 rating decision by the RO, which denied 
the veteran's claim for bilateral hearing loss, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (1998).  

2.  The evidence received since the RO's August 1988 rating 
decision is new and material, and the veteran's claim for 
service connection for bilateral hearing loss has been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  

3.  The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the RO decided the veteran's 
new and material claim under a standard which has since been 
overruled  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  The Board finds that the veteran is not prejudiced by 
its initial analysis of his new and material claim under the 
new case law, and it is therefore unnecessary to remand the 
case to the RO for further consideration of this issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In August 1988, the RO denied the veteran's claim for service 
connection for bilateral hearing loss.  The veteran was 
informed of his appellate rights, but did not appeal that 
decision which hence became final.  Claims which have 
previously been denied by final decisions may only be 
reopened if new and material evidence has been submitted.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).  

The United States Court of Appeals for Veterans Claims 
(Court) in has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the claimant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  If the claim is not well grounded, 
the adjudication process must halt, despite reopening, 
because a claim that is not well grounded cannot be allowed.  
See Winters, supra.  If the claim is well grounded, then the 
VA must ensure that the duty to assist has been fulfilled 
before proceeding to the third step, an adjudication of the 
merits of the claim.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers, and is 
neither cumulative nor redundant.  See 38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly or 
substantially on the specific matter under consideration, and 
which by itself or in conjunction with other evidence 
previously submitted is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  Id.  

The veteran's service medical records (SMRs) appear to have 
been destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC).  Under such circumstances, there is a 
heightened duty to reconstruct the SMRs.  See Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  The Board is also under a duty 
to advise the veteran to obtain other forms of evidence, such 
as lay testimony or lay affidavits supporting his 
contentions.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The evidence considered by the RO in reaching its August 1988 
decision consisted of private audiological examination 
reports dated in August 1962 and in March 1988 showing that 
the veteran had bilateral hearing loss within the meaning of 
38 C.F.R. § 3.385.  In addition, the veteran had submitted a 
statement dated in May 1988 from a former treating physician, 
James J. Sullivan, D.O., indicating that he had seen the 
veteran in 1963 for ear problems.  However, Dr. Sullivan 
stated that he did not have any records pertaining to the 
veteran.  Also considered by the RO was a statement from an 
acquaintance of the veteran, [redacted], dated in 
April 1988, in which Mr. [redacted] indicated that he had 
observed the veteran pull a large piece of cotton and dried 
earwax from his ear in the mid-1960s.  

Evidence received since the August 1988 final decision 
includes private medical records dated in March and May 1988, 
an undated report of an audiometric examination received in 
July 1997, eight statements from members of the veteran's 
family and friends attesting to his claimed hearing loss 
received in September 1997, a report of a VA audiometric 
examination dated in February 1998, and testimony by the 
veteran and his son before the undersigned Board member at 
the RO in March 1999. 

The March and May 1998 private medical records appear to be 
partially duplicative of evidence previously submitted, and 
show that the veteran was fitted for hearing aids in March 
1988.  In addition, the undated private audiometric 
examination report appears to show that the veteran had a 
bilateral hearing disability within the meaning of 38 C.F.R. 
§ 3.385 (1998).  However, aside from noting a history of 
exposure to acoustic trauma in Korea, the record does not to 
include a medical opinion with respect to the etiology of the 
veteran's bilateral hearing loss.  

The affidavits received in September 1997 are to the effect 
that the veteran did not have any problem hearing prior to 
entering service, but did have noticeable difficulty 
following his return home from Korea.  In addition, the 
veteran's brother and son both stated that in the mid-1960s, 
the veteran had pulled a large piece of cotton from his ear 
which had apparently been lodged in the ear since his active 
service.  

The report of the February 1998 VA audiometric examination 
shows that the veteran had a bilateral hearing disability 
within the meaning of 38 C.F.R. § 3.385.  The test result 
summary shows mild to moderate sensorineural hearing loss in 
the right ear and moderate to severe hearing loss in the 
right ear.  However, aside from noting the existence of a 
hearing disability, the examination report does not contain 
any opinion as to the etiology of the veteran's bilateral 
hearing loss.  

The veteran testified in March 1999 that he had first noticed 
a hearing problem while training in tanks in the Army.  He 
testified that the blast from the main guns was so intense 
that it had driven protective cotton deeper into his ears.  
He indicated that he did not undergo any treatment for his 
hearing problem in service.  Following service, the veteran 
indicated that he was advised that any hearing problem he may 
have was due to a heavy wax buildup.  The veteran stated that 
he finally was able to extract the cotton out of his left ear 
after it had been lodged in that ear for 16 years.  The 
veteran explained that after the cotton had finally been 
dislodged from his ear, his hearing had improved somewhat, 
but that he still experienced what he characterized as a 
roaring or ringing sound in his ears.  He reported that his 
exposure to noise was greater in training than in Korea, and 
that he was not exposed to significant acoustic trauma 
following service while working in a coal mine and on an auto 
assembly line.  Further, the veteran indicated that he was 
unable to obtain records from his treating physicians, but 
that he had not been told that his hearing loss had been 
incurred due to exposure to acoustic trauma during service.  
He stated that he had only been told that his hearing 
problems were due to a build up of ear wax, but that the 
treating physicians had not offered to clean out his ears.  

The medical evidence submitted since the August 1988 rating 
decision confirms that the veteran has a present disability 
with respect to bilateral hearing loss.  Moreover, the lay 
affidavits received from the veteran's family members and his 
testimony in the March 1999 personal hearing present a more 
complete picture with respect to the veteran's hearing loss.  
Accordingly, the Board finds that the newly submitted 
evidence is probative of the central issue in this case.  
This evidence, when considered alone or in conjunction with 
all of the evidence of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  As such, this evidence is "new and 
material" as contemplated by law, and thus, provides a basis 
to reopen the veteran's claim for service connection for 
bilateral hearing loss.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

As the veteran's claim for service connection for bilateral 
hearing loss has been reopened, the Board must determine if 
this claim is well grounded.  The law provides that service 
connection may be granted for a disability resulting from a 
disease or injury that was incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive, but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing facts pertinent to the claim, and the claim 
must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); Slater 
v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 
Vet. App. 563, 568 (1995) (en banc).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e., medical) evidence of a current disability.  
Third, there must be medical evidence of a nexus or link 
between the current disability and the in-service injury or 
disease.  See Epps, supra.  Lay or medical evidence, as 
appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 489, 507 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based upon the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

As noted, the veteran's SMRs appear to have been destroyed in 
the 1973 fire at the NPRC.  The RO again requested copies of 
the veteran's SMRs in January 1998 in connection with the 
current claim and was informed by the National Personnel 
Records Center in February 1998 that no records were on file.  
It appears that the RO has made all reasonable efforts to 
obtain SMRs.  See Hayre v. West, No. 98-7046 (Fed. Cir. Aug. 
16, 1999) (a single request by VA for pertinent SMRs 
requested by a claimant and not obtained may be 
insufficient), and Counts v. Black, 6 Vet. App. 473, 477 
(1994) (VA has no duty to seek to obtain that which does not 
exist).  The veteran has also stated that no additional 
medical records are available.  

The medical evidence shows that the veteran has a present 
disability with respect to bilateral hearing loss, and this 
is not in dispute.  The Board further recognizes that the 
veteran has stated he was exposed to acoustic trauma during 
tank training in service in 1950 before being transferred to 
the engineer corps.  The veteran testified that he served as 
a radio operator in Korea.  The Board has no reason to doubt 
the veteran's testimony that he was exposed to loud noises 
during training in service.  (The veteran and others, 
including a statement from a relative received at the hearing 
before the Board refer to hearing bells or roaring in his 
ears service, but the veteran has informed the RO that he 
does not wish to pursue a claim for tinnitus or ringing in 
the ears.)  Also, the veteran has not contended that the loud 
noise exposure continued during his service in Korea.  See 
Arms v. West, 12 Vet. App. 188, 193-195 (although evidence of 
service incurrence is usually shown by reference to a 
veteran's service medical records, the evidentiary 
requirements are lightened in certain combat-related claims).  

The earliest record of medical treatment for hearing problems 
was noted in the May 1988 statement by Dr. Sullivan, which 
indicated that he recalled treating the veteran for hearing 
problems in 1963.  The record does not show continuous 
treatment for hearing loss since service.  In any event, even 
assuming that the veteran's hearing loss has persisted since 
service, the veteran has not met his initial burden of 
submitting evidence of a well-grounded claim in the absence 
of medical evidence that his current hearing loss is related 
to noise exposure in service.  

As lay persons, the veteran and other family members and 
friends who have provided statements in his behalf are not 
competent to provide evidence that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The veteran has testified that he was informed that 
his hearing loss was probably due to a build up of ear wax, 
rather than noise exposure to acoustic trauma.  Absent such 
medical evidence of a nexus or link between the veteran's 
diagnosed bilateral hearing loss and his active service, his 
claim is not well grounded.  

For the foregoing reasons, it is the decision of the Board 
that the veteran has not met his initial burden of submitting 
evidence of a well-grounded claim for service connection for 
bilateral hearing loss.  The Board is unaware of any 
additional evidence which is available which could serve to 
well ground the veteran's claim.  Essentially, what is 
missing in this claim is a medical statement linking the 
veteran's current hearing loss with the acoustic trauma he 
has described from military training.  The veteran may apply 
to reopen his claim at any time with such evidence.  In this 
case, however, inasmuch as the duty to assist is not 
triggered here by a well-grounded claim, VA has no obligation 
to further develop the veteran's claim.  See 38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for bilateral hearing 
loss is reopened.  However, the veteran's claim for service 
connection for bilateral hearing loss is not well grounded, 
and is, therefore, denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

